                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


HERLEY INDUSTRIES, INC., d/b/a/     :
ULTRA ELECTRONICS HERLEY            :
               Plaintiff,           :
          v.                         :               No. 5:20-cv-02888
                                    :
R CUBED ENGINEERING, LLC            :
                  Defendant.        :
____________________________________


                                           ORDER

       AND NOW, this 5th day of November, 2020, for the reasons set forth in the Opinion

issued this date, IT IS ORDERED THAT:

       1.      Plaintiff’s Motion for Preliminary Injunction, ECF No. 6, is DENIED without

prejudice 1 without a hearing.

       2.      Plaintiff’s Motion for Expedited Discovery, ECF No. 7, is DENIED.



                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




1
      If Plaintiff obtains additional evidence or circumstances change prior to trial, the motion
may be renewed.
                                                1
                                             110520
